Citation Nr: 1022953	
Decision Date: 06/21/10    Archive Date: 07/01/10

DOCKET NO.  09-00 145A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUES

Entitlement to a rating in excess of 70 percent for 
posttraumatic stress disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Cheryl E. Handy, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
December 1966 to December 1968, including service in the 
Republic of Vietnam.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in March 2008 of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Salt Lake City, Utah, which granted an increased rating of 70 
percent for posttraumatic stress disorder, effective as of 
January 2007.

In March 2010, the Veteran appeared at a Travel Board hearing 
before the undersigned Veterans Law Judge.  A transcript of 
that hearing is in the claims file.

The issues of entitlement to service connection for tinnitus 
and major depressive disorder have been raised by the record, 
but have not been adjudicated by the RO.  Therefore, the 
Board does not have jurisdiction over them, and they are 
referred to the RO for appropriate action.  


FINDING OF FACT

Throughout the appeals period, the Veteran's posttraumatic 
stress disorder has been characterized by total occupational 
and social impairment due to such symptoms as persistent 
hallucinations, persistent danger of hurting self, 
intermittent inability to perform activities of daily living, 
and disorientation to time or place.


CONCLUSION OF LAW

A disability rating of 100 percent for posttraumatic stress 
disorder is warranted.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.3, 4.7, 4.126, Diagnostic Code (Code) 
9411 (2009).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.  Inasmuch as 
this decision grants the benefit sought on appeal, there is 
no reason to belabor the impact of the VCAA on this matter; 
any notice error or duty to assist failure as to this claim 
is harmless.

General Rating Principles

A disability rating is determined by the application of VA's 
Schedule for Rating Disabilities (Rating Schedule).  38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7.

The Board will consider whether separate ratings may be 
assigned for separate periods of time based on facts found, a 
practice known as "staged ratings," whether it is an 
initial rating case or not.  Fenderson v. West, 12 Vet. App. 
119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505, 510 
(2007).  As the decision below grants a 100 percent 
disability rating, there is no basis for a staged rating 
under Fenderson.



PostTraumatic Stress Disorder

The General Rating Formula for Mental Disorders at 38 C.F.R. 
§ 4.130 provides a 70 percent diability rating for 
psychatritic disabilities resulting in occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as:  suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and, inability to establish and maintain effective 
relationships.

A 100 percent disability rating is assigned for total 
occupational and social impairment, due to such symptoms as:  
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  38 C.F.R. § 
4.130. 

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, length of remissions, and the Veteran's capacity 
for adjustment during periods of remission.  38 C.F.R. 
§ 4.126(a).  The rating agency shall assign an evaluation 
based on all the evidence of record that bears on 
occupational and social impairment rather than solely on the 
examiner's assessment of the level of disability at the 
moment of the examination.  Id.  However, when evaluating the 
level of disability from a mental disorder, the rating agency 
will consider the extent of social impairment, but shall not 
assign an evaluation on the basis of social impairment.  38 
C.F.R. § 4.126(b).

It is not expected that all cases will show all the findings 
specified; however, findings sufficiently characteristic to 
identify the disease and the disability therefrom and 
coordination of rating with impairment of function will be 
expected in all instances.  38 C.F.R. § 4.21.

Where there is a question as to which of two evaluations 
shall be applied, the higher rating will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

Facts and Analysis

The analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show.  
The Veteran should not assume that the Board has overlooked 
pieces of evidence that are not specifically discussed 
herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  
The law requires only that the Board provide reasons for 
rejecting evidence favorable to the appellant/Veteran.

On February 2008 VA examination, the Veteran reported poor 
sleep, decreased appetite, poor energy, low motivation, bad 
concentration, irritability, and social withdrawal.  He also 
experienced anhedonia, chronic suicidal ideation with no 
current plan, intrusive thoughts of Vietnam, nightmares, 
avoidance, and hypervigilance.  The examiner also noted a 
diagnosis of major depression which was impacted by the 
posttraumatic stress disorder and resulted in insomnia, poor 
appetite, low energy, low motivation, poor concentration, low 
self-esteem, irritability, social withdrawal, feelings of 
hopelessness, anhedonia, and suicidal ideation.

In a March 2008 written report, the Veteran's mental health 
provider of over four years reported that he exhibited signs 
of depression, social isolation, emotional instability, 
severe insomnia, sleep disturbances, inability to trust 
others, poor self-acceptance, suppressed anger, obsessive 
thoughts and behaviors, and a recent history of binge 
drinking.  He had to work to avoid debilitating suicidal 
thoughts and had been hospitalized for stabilization.  The 
Veteran had also told her that once, while driving to a VA 
medical appointment, he engaged in serious negative behavior 
toward another motorist which caused him severe stress, and 
he had since declined other appointments which would require 
him to drive.

A written statement from the Veteran's neighbor in January 
2009 reported that she had been assisting him for several 
years in preparing and mailing his bills because his 
forgetfulness had resulted in his utilities being cut off for 
nonpayment on several occasions.  She was concened that the 
Veteran did not remember to eat, did not sleep, heard voices, 
and carried on conversations with people who weren't there.

In a July 2009 written statement, the Veteran's mental health 
provider noted that his specific posttraumatic stress 
disorder issues included: disorientation as to time or place, 
as illustrated by reporting to medical appointments at the 
wrong date and time; fluctuation in concepts of reality, as 
evidenced by paranoid thoughts regarding government or 
authority figures; difficulty in perception and/or 
communication of basic needs, such as forgetting to renew his 
medication and difficulty maintaining personal hygiene; 
isolating behaviors; and, an inability to socially exchange 
ideas, conversation, or thoughts.  

On August 2009 VA examination, the Veteran reported such 
posttraumatic stress disorder related symptoms as 
reexperiencing the trauma of Vietnam, nightmares, night 
sweats, and as many as 10 panic attacks per day.  He was 
distant from others with little social interaction, he had 
lost interest in things, and could no longer concentrate well 
enough to remember what he read.  He reported walking the 
perimeter of his property daily and at night and being easily 
startled.  He had chronic suicidal ideations and was only 
prevented from killing himself by his responsibility to care 
for his adult mentally disabled son.  He had on multiple 
occasions put a gun to his head and cocked the hammer but 
stopped short of pulling the trigger.  He was socially 
isolated, leaving home only to attend medical appointments 
and weekly group therapy and do the grocery shopping.  He no 
longer drove for fear of harming someone else due to his lack 
of concentration.  He ate only one meal a day and often 
forgot to eat until midnight, and he was receiving help form 
his neighbor in paying his bills after having his utilities 
cut off several times.  He reported auditory, visual, and 
tactile hallucinations.  The examiner stated that the 
Veteran's overall limitations amounted to total, occupational 
and social impairment caused by his posttraumatic stress 
disorder symptoms. 

At the March 2010 Travel Board hearing, the Veteran testified 
that he had not worked since 2004, that he attended group 
therapy once a week, and was on medication for his 
posttraumatic stress disorder.  He had no relationships with 
other people other than his adult mentally-disabled son; he 
had been separated from his wife for 18 years.  He commonly 
lost focus in the middle of a task and forgot was he was 
doing, he experienced persistent delusions and 
hallucinations, and stated that he was not good at personal 
hygiene.

Based on the above, it is apparent that the Veteran's 
disability picture is one of total occupational and social 
impairment as a result of his posttraumatic stress disorder 
symptoms, as stated by the August 2009 VA examiner.  
Throughout the appeals period, the Veteran has evidenced 
insomnia, nightmares, hypervigilance, and panic attacks.  In 
addition, there is evidence throughout the appeals period of 
persistent hallucinations, chronic suicidal ideation 
(including multiple incidents of putting a gun to his head), 
inability to handle his own financial obligations without 
assistance from a neighbor, forgetting to eat, and confusion 
as to times and dates.  The Board finds that, in light of the 
lay and medical evidence presented, a 100 percent disability 
rating should be assigned for posttraumatic stress disorder.  

Extraschedular Rating

The Board has also considered whether referral for 
extraschedular consideration is indicated.  There is no 
objective evidence, or allegation, suggesting that the 
disability picture presented by the Veteran's posttraumatic 
stress disorder is exceptional or that schedular criteria are 
inadequate (notably, as a 100 percent schedular rating is 
granted, the schedular criteria clearly and sufficiently 
encompass the symptoms and impairment shown).  See 38 C.F.R. 
§ 3.321(b); Thun v. Peake, 22 Vet. App. 111 (2008).  
Consequently, referral for extraschedular consideration is 
not warranted.


ORDER

A disability rating of 100 percent for posttraumatic stress 
disorder is granted, subject to the laws and regulations 
governing the award of monetary benefits.



____________________________________________
Mark W. Greenstreet
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


